In a podiatric malpractice action, the defendants appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered July 6, 1989, which (1) denied their motion to require the plaintiffs to serve authorizations for medical records, and (2) granted the plaintiffs’ cross motion to require the defendants to serve a supplemental response to the plaintiffs’ combined demand, inter alia, for a bill of particulars and information pertaining to expert witnesses.
Ordered that the order is affirmed, with costs.
Trial courts enjoy wide discretion in directing discovery and, absent an improvident exercise of that discretion, a decision with respect to discovery will not lightly be set aside. We find no such improvident exercise of discretion on this record. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.